Citation Nr: 0022902	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-33 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.H.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).

At the hearing on appeal before the undersigned member of the 
Board the veteran submitted additional evidence which is 
pertinent to the instant appeal.  In conjunction therewith 
the veteran submitted a statement which waived initial RO 
review of this evidence.  A review of the statement and the 
evidence received has convinced the Board that the waiver of 
initial RO review meets the requirements of 38 C.F.R. § 
20.1304(c) and that a remand to provide for such review is 
not required. Appellate review of the veteran's claims will 
therefore proceed without delay.


FINDINGS OF FACT

1.  The veteran's current right ankle disability is 
attributable to injury sustained during a parachute jump 
while on active duty.

2.  The veteran's current left ankle disability is 
attributable to injury sustained during a parachute jump 
while on active duty.

3.  The veteran's current low back disability is attributable 
to injury sustained during a parachute jump while on active 
duty.

CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  Service connection for a left ankle disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  Service connection for a low back disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent law and regulations

Initially, the Board acknowledges that the veteran's service 
medical records are missing and that there is therefore a 
heightened duty on behalf of the Board to explain its 
findings and conclusions in this veteran's case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumptive period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.


Factual Background

The veteran contends that his injuries are the result of an 
active duty parachute jump.  Transcript (Tr.) pp. 3-5.  He 
and several other soldiers were reportedly injured in a mass 
jump when their aircraft encountered turbulence at the moment 
he was to jump.  Id.  He hit the side of the aircraft and 
landed on another soldier's chute.  Id.  By the time he 
recovered and was able to open his parachute he was too close 
to the ground to accomplish a proper landing.  Id.  The 
veteran was taken to the hospital, examined and released.  
Id.  He completed his three remaining jumps and was 
transferred to Ft. Dix, New Jersey because he could not jump 
anymore.  Tr. at pp. 5-6.  

As indicated earlier, the veteran's service medical records 
are unavailable.  Only the record of an August 1956 transfer 
examination is in the claims file.  That record notes no 
relevant findings or complaints.  Pursuant to a request from 
the RO, the National Personnel Records Center (NPRC) searched 
morning reports from Ft. Campbell, Kentucky from January 1955 
to March 1955 and found no references to the veteran.  The 
veteran's DD 214 shows that his awards and decorations 
include a parachutist's badge.

In support of his claim the veteran has also offered 
testimony and correspondence from his active duty boxing 
coach L.H.  L.H. recalled that the veteran complained 
regarding often about injuries to his back, shoulders and 
ankles from parachuting prior to taking up boxing.  Tr. at p. 
11.  L.H. also vouched for the veteran's integrity, finding 
him to be sincere, honest and beyond reproach.  See February 
1999 correspondence.

The veteran underwent a VA examination in February 1996.  He 
reported a history of injury to his spine and right leg after 
a parachute jump at Ft. Bragg.  He complained of intermittent 
pain and discomfort of the lumbosacral spine with stiffness 
ever since the injury which was relieved with rest and 
medication.  The veteran also reported an eight year history 
of right Achilles tendon problems.  Right ankle x-rays 
revealed a positive avulsion fracture of the superior 
posterior aspect of the right calcaneum.  There was some 
swelling within the posterior triangle of the right ankle.  
The diagnoses were chronic Achilles tendonitis, right; and 
old superior posterior calcaneal avulsion fracture of the 
right ankle.  There is no evidence that the left ankle was 
ever examined.

VA clinical and therapy records from 1996 show repeated 
complaints of right ankle pain.  Also of record are two 
letters from private physicians.  J.C., M.D., a family 
practitioner, saw the veteran on consultation in June 2000.  
He noted a consistent history with the addition that the 
veteran's parachute-related injuries resulted in the 
premature termination of the assignment.  On the basis of the 
medical history as related to him, and his physical findings, 
J.C., M.D., concluded that the veteran's current 
symptomatology was causally related to the injuries sustained 
during service in the military.

Another private physician, T.R., M.D., certified that the 
veteran had been examined and had been found to have a 
permanent partial disability of the lower back area and 
spine.  Based on the history, assuming its correctness, and 
objective findings along with standard orthopedic and 
neurological tests, it was his opinion that the veteran's 
back and ankle conditions were caused by his duties as a 
paratrooper.  


Analysis

In this case, the veteran has presented evidence of current 
ankle and back disabilities coincident with service.  Caluza 
at 506.  Specifically, the veteran in this case has submitted 
competent evidence of an inservice incurrence, that is, the 
parachuting accident that took place; clinical evidence of 
current ankle and back disabilities; and evidence tending to 
show a medical nexus between pathology associated with 
current disabilities and the veteran's period of service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  

In sum, there is evidence of current ankle and back 
disabilities, as substantiated by medical records noted 
above.  In particular, with regard to the veteran's right 
ankle, the February 1996 x-ray studies show a positive 
avulsion fracture and swelling.  The letter from J.C., M.D. 
references bilateral ankle disabilities, and the letter from 
T.R., M.D. notes a permanent partial disability of the lower 
back.  

There is also evidence of an incident during active duty that 
could have caused these injuries.  The veteran's own 
statements, bolstered by those of his boxing coach, credibly 
describe the parachute jump and the resulting injuries.  The 
coach recalled the veteran's complaints, as well as his 
diminished boxing ability.  Although the veteran himself is 
competent to testify to events that are readily observable by 
a lay person, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), the importance the coach's statement is that it 
corroborates the veteran's version of events and confirms the 
veteran's then current complaints.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303.  

Finally, the private medical opinions provide a medical nexus 
between the veteran's current ankle and back disabilities and 
the incident described in service.  Both statements assume 
the accuracy of the history as provided by the veteran.  The 
Board notes that a diagnosis based solely on the veteran's 
unsubstantiated history cannot form the basis of a valid 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Nevertheless, after examination of the entire record, the 
Board notes that in light of the support of L.H.'s 
statements, the historical evidence is at least in relative 
equipoise, and the benefit of the doubt in resolving the 
issues shall be given to the veteran, as provided under 38 
 U.S.C.A. §§ 1154, 5107.  Therefore, in light of the 
foregoing reasons and bases, and in view of the evidence of 
record, service connection is warranted for right and left 
ankle disabilities and a low back disability.



ORDER

Entitlement to service connection for a right ankle 
disability is granted.  Entitlement to service connection for 
a left ankle disability is granted.  Entitlement to service 
connection for a back disability is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

